O’Sullivan, J.
(concurring). The majority hold, I take it, that the court was in error in reversing the decision of the zoning board of appeals of Norwich, because a grocery supermarket is a less obnoxious use in class B residence zone than a repair shop and garage. Since I find absolutely nothing in the local ordinance to justify such a position, I disagree with the reasoning of my colleagues, although concurring in the result they have reached.
Section 6 (b) permits a nonconforming use in any zone to be changed to a similar “use.” The quoted word is to be read in the technical sense in which it appears in zoning ordinances, that is, the use which is a “residence use” or “business use” or “industrial use” or a like classification. So construed, the Norwich ordinance allows any business, such as the Jones *247repair shop and garage, carried on as a nonconforming use in residence B zone to be changed under § 6 (b) to any other use permitted in a business zone, regardless of any question of obnoxiousness.
In this opinion Inglis, J., concurred.